Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00158-CV
____________
 
WAVE TEC POOLS, INC.,
Appellant
 
V.
 
MICHAEL SELLERS, Appellee
 

 
On Appeal from the
11th District Court
Harris County, Texas
Trial Court Cause
No. 02-61409
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 12, 2004.
On April 14, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 22, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.